The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the arguments filed and entered with RCE filed 6/29/25022.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term ETHEREUM™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Information Disclosure Statement
While 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention and there is no requirement to explain the materiality of submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark Boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16-20 recite the limitation "the computer storage media" in line 1 and should recite --The one or more non-transitory computer storage media--.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should correct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite creating a stored value contract block and storing funds data.
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 15.  Claim 8 recites the limitations of creating a stored value contract block and storing funds data.
The claim as a whole recites certain methods of organizing human activity, specifically, fundamental economic practices of making payments in a payment plan and to legal contracts. The claimed invention is a method that allows for users to create a stored value contract block and store funds data, which is a method of managing interactions between people as a fundamental economic practice and a legal contract. Thus, the claim recites an abstract idea. (Step 2A(i): YES. The claims recite an abstract idea)
The mere nominal recitation of a generic processor, blockchain and memory devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. Claims 1 and 15 are also abstract for similar reasons. (Step 2A(i): YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
 The claim as a whole merely describes how to generally “apply” the concept of create a stored value contract block and store funds data in a computer (blockchain) environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing payment plane process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  They do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, and 16 are directed to an abstract idea without a practical application.  (Step 2A(ii): NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic blockchain and code on a processor to perform the steps of creating, storing creating and linking amounts to no more than mere instructions to apply the exception using a generic computer component. See Applicant' s specification para. [0125] “the CPU 702 and the overall computer architecture 700 from a general-purpose computing system …The CPU 702 may be constructed from any number of transistors or other discrete circuit elements, which may individually or collectively assume any number of states;”  and para [0038] “The stored value blockchain can be generated on a private blockchain or the stored value blocks can be generated and linked to an existing blockchain, such as the ETHERIUM blockchain.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.   Further, the claim limitations to crating and linking are directed to functional results to be achieved and do not recite technological implementation details for the elements (see MPEP 2106.05(f)).  The claim is not patent eligible. Thus, claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Dependent Claims
Claims 2-7, 9-14 and 16-20  are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-7, 9-14 and 16-20 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided: invoking rules for managing the contract, determining conditions are satisfied, verification, requiring a signature, set of conditions, etc.. serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)	

Claims 1-7, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101. Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional interrelationship is not a process, machine, manufacture, or composition of matter. Nonfunctional descriptive material may be claimed in combination with other functional descriptive multi-media material on a non-transitory computer-readable medium to provide the necessary functional and structural interrelationship to satisfy the requirements of 35 U.S.C. 101. 
Data structures not claimed as embodied in non transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings (software) per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US 2016/0342977 A1).
Specifically as to claims 1, 8, and 15, Lam discloses a computer-implemented method (and related system and storage media) for managing stored value on a blockchain, where the method includes: creating a stored value contract block on a blockchain (see para 181 “ store a contract associated with an asset or metadata libraries or directories for a specified blockchain and display this data to a user of the system. This may allow a transparent transaction to occur “, the stored value contract block storing an identifier of a first entity and including: a set of conditions defining when a portion of a stored value is to be released, code for determining that a condition of the set of conditions is satisfied and identifying a transferee entity that has satisfied the condition; code for receiving a verification from an intermediary entity that the condition is satisfied; and responsive to the verification from the intermediary entity, code for transferring the portion of the stored value to the identified transferee entity; storing funds data to the blockchain (para 108 110), the funds data indicating the stored value that is committed to the stored value contract block by the first entity (see figures 1-3, para 34-43, 116); creating a stored value payment block on the blockchain for transferring the portion of the stored value (see para 5, 56, 132, especially para 24 and 25 storing a virtual asset is within the scope of portion of stored value as defined in the instant specification); and linking the stored value payment block to the stored value contract block on the blockchain (see para 181, as well as para 145, 191 , 116 and 95).  
Specifically as to claims 2, 9 and 16, invoking the code for determining when a condition of the set of conditions is satisfied and identifying a transferee entity that has satisfied the condition (see para 116); 55determining that a second entity has satisfied the condition including receiving verification from the intermediary entity that the condition is satisfied and identifying the second entity as the transferee entity that has satisfied the condition (para 95) and transferring the portion of the stored value to the second entity (see para 145 and 191, figures 1-3).  
Specifically as to claims 3, 10 and 17, the code for determining when a condition of the set of conditions is satisfied includes code for prompting an intermediary entity to verify that the condition is satisfied; and the code for transferring the portion of the stored value to the identified transferee entity includes code for: responsive to verification from the intermediary entity that the condition is satisfied, creating a stored value payment block on the blockchain for transferring the portion of the stored value to the transferee entity identified as having satisfied the condition, and linking the stored value payment block to the stored value block on the blockchain (see figures 1-3; para 145, 191 , 116 and 95).  
Specifically as to claims 4, 11, and 18, requires the signature of the intermediary to release the portion of the stored value (see figures 1-3 and para 65, 149).  
Specifically as to claims 5, 12, and 19, the intermediate entity signs the stored value payment block to release the portion of the stored value (see figures 1-3 see para 4, 36, 47, 84, and 145).  
Specifically as to claims 6, 13, and 20, the intermediary entity, monitors the set of conditions to detect that the condition is satisfied, verifies that the condition is satisfied and signs the stored value payment block; and the code for determining when the condition is satisfied includes code for including the verification from the intermediary entity that the condition is satisfied in determining that the condition is satisfied (see figures 1-3 see para 4, 36, 47, 84 alternatively para 145, 191 , 116 and 95).  
Specifically as to claims 7 and 14, where the set of conditions in the stored value contract block comprise conditions for one of an installment payment contract, a subscription contract, an insurance contract, an indemnity contract, a guarantee contract, a deposit contract, a bail bond contract, an incentive contract, and a pre-paid goods or services contract (see figures 1-3 see para 181).

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Since applicant did not respond to the 35 USC 101 rejection of claims 1-7 and 15-20 as directed to software per se, rejection is final.  Applicant should amend the claims to overcome said rejections.
With regards to applicant’s argument (35 USC 101 subject matter eligibility), “As discussed in the Specification, these features improve the technological process of executing smart contracts on a blockchain…the claim features specifically recite storing code on a blockchain that executes selected restrictions for the transfer of a stored value associated with smart contract. This provides a number of improvements that are not otherwise obtained outside the context of the claimed computer-based blockchain. For instance, storing and executing the code from the blockchain provides security, as the code can be encrypted and only accessed through the blockchain, thereby preventing unauthorized access to and/or modification of the code implementing the transfer of the stored value for the smart contract” (see rem pages 12-13), Examiner respectfully disagrees.  Applicant appears to be arguing the specification discusses how “these features” improve the technological process of executing smart contracts on a blockchain however applicant’s argument is conclusory without recitation to how the specification provides for the limitations of claim 1 as a technological solution to a technological problem.  The invention, as claimed, is directed to creating a stored value contract block on a blockchain using generic computer components in their generic way.  The recitation of generic “code for” and creating a stored value block are additional limitations which are directed to generic computer components per se as the specification does not provide for otherwise. 
By applicant’s own admission, the use of the blockchain technology is not an improvement as the applicant has sited the use of ETHEREUM™ as the blockchain technology used to improve the business problem of contracts.  With regards to applicant’s arguments with respect to step 2B, Examiner respectfully disagrees.  Applicant argues “ claim 1 recites… a stored value contract block on a blockchain that includes: ‘a set of conditions defining when a portion of a stored value is to be released; code for determining that a condition of the set of conditions is satisfied and identifying a transferee entity that has satisfied the condition; code for receiving a verification from an intermediary entity that the condition is satisfied; and responsive to the verification from the intermediary entity, code for transferring the portion of the stored value to the identified transferee entity,’… ‘storing funds data to the blockchain, the funds data indicating the stored value that is committed to the stored value contract block by the first entity; creating a stored value payment block on the blockchain for transferring the portion of the stored value; and linking the stored value payment block to the stored value contract block on the blockchain.’”  The Specification states that by storing "value funds for a transaction on the blockchain, this approach ensures that the funds for a series of transactions are committed so that the payments are assured to be completed." As-Filed Specification at 55. Moreover, the Specification also states that known methods or systems normally rely on the good faith and financial stability of the buyer or debtor in a contract and the contracts themselves are often not transparent to parties to the contracts or to other parties that may have an interest in a history of transactions under a contract.  Examiner respectfully disagrees.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of creating and storing amounts to no more than mere instructions to apply the exception using a generic computer component. See Applicant' s specification para. [125] “the CPU 702 and the overall computer architecture 700 from a general-purpose computing system …The CPU 702 may be constructed from any number of transistors or other discrete circuit elements, which may individually or collectively assume any number of states.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 
 Further, the amended limitations of “creating…” and “linking…” do not make the claim eligible. Specifically, the claim does not recite technological implementation details for any of the elements.  Claim 1 merely recites functional results to be achieved by any and all means.  
  The instant claimed invention is a computer technology (blockchain) solution to a financial/business problem (contracts).  Further, the courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an  abstract idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with  claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per- formed on a computer using conventional computer activity." Id . at *16-17. The claims are not directed to a specific improvement to computer functionality. Rather, they are 'directed to the use of conventional or generic technology in a nascent but well-known environment (blockchain), without any claim that the invention reflects an inventive solution to any problem presented by combining the two. 
With regards to applicant’s argument Lam does not disclose “storing funds data indicating a stored value committed to a stored value contract block by an entity” Examiner respectfully disagrees. Further, with regards to applicant’s argument “ the claim feature must be given patentable weight as the features are not nonfunctional descriptive material but instead have a functional relationship… ‘storing funds data to the blockchain, the funds data indicating the stored value that is committed to the stored value contract block by the first entity.’ The funds data indicating the stored value has a functional relationship with the code stored on the blockchain. In particular, the code determines when a condition has been satisfied, receives a verification that the condition is satisfied, and transfers a portion of the stored value in response to determining and verifying the condition is satisfied. These functions can only be performed if the funds data indicated by the stored value is committed to the blockchain as recited by claim 1…Accordingly, the recited features necessarily have a functional relationship and must be given patentable weight” Examiner respectfully disagrees.  MPEP 2111.05 recites “However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” Examiner respectfully disagrees.  “the funds data indicating the stored value that is committed to the stored value contract block” is directed to nonfunctional descriptive material and as such further limit  the funds data and not the system or method.  With regards to storing funds data to the blockchain, Lam discloses (para 108 110). 	
With regards to applicant’s argument Lam does not disclose creating and linking, the limitations "creating a stored value payment block on the blockchain for transferring the portion of the stored value;" and "linking the stored value payment block to the stored value contract block on the blockchain" see Lam see para 5, 56, 132, 181, and see also para 145, 191, 116 and 95).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited not relied upon disclose blockchain methods and systems for transferring payments and risk analysis. Salami et al. disclose a system and method on a block chain with use of ETHEREUM and smart contracts.  Bitauld et al. disclose trusted computing systems with Blockchain, ETHEREUM and stored value contracts. Lewison et al. disclose operation of a certificate authority on a distributed ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691